980 So. 2d 1244 (2008)
STATE of Florida, Petitioner,
v.
Darion CARTER, Respondent.
No. 2D07-5121.
District Court of Appeal of Florida, Second District.
May 7, 2008.
Bill McCollum, Attorney General, Tallahassee, and Sara Macks, Assistant Attorney General, Tampa, for Petitioner.
James F. Manderscheid, Gulfport, for Respondent.
WHATLEY, Judge.
The State of Florida filed this petition for writ of certiorari seeking review of a circuit court order granting Carter's motion to disclose the identity of a confidential informant. Carter correctly concedes that the circuit court departed from the essential requirements of the law in ordering disclosure of the CI's identity, because he did not meet the dictates of State v. Borrego, 970 So. 2d 465 (Fla. 2d DCA 2007).[1] Accordingly, we grant the State's petition for writ of certiorari and quash the order compelling disclosure.
Petition granted.
SILBERMAN, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.
NOTES
[1]  We note that the trial court did not have the benefit of Borrego, 970 So. 2d 465, because that opinion was issued after the order on appeal was filed.